Argued December 2, 1924.
Judgment for want of a sufficient affidavit of defense in an action of replevin was refused, and this appeal ensued. We affirm on the following excerpts from the opinion of the court below:
"Defendant is a public warehouseman in the City of Philadelphia, and, as such, came into possession of the goods in question, [which] were stored by a person representing himself to be J. B. E. Goodman. Subsequently, plaintiff, as trustee in bankruptcy of the Hub Stores, a copartnership, claimed the goods and instituted an action of replevin to recover them. Defendant refuses to recognize the claim of ownership, [averring] the nature of his business requires proper protection and *Page 187 
sufficient proof of ownership in the trustee in bankruptcy as opposed to that of the said J. B. E. Goodman, . . . . . . The affidavit of defense raises a question of fact [as to ownership], and it is the opinion of the court that plaintiff should be put to proof to sustain his claim of title to the goods in possession of defendant in the name of J. B. E. Goodman."
The order appealed from is affirmed.